                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CORREEN SPECE,                                        :       No. 3:18cv1606
            Plaintiff                                 :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
LEHIGH VALLEY HEALTH                                  :
NETWORK, INC., LEHIGH VALLEY                          :
HOSPITAL – SCHUYLKILL, and                            :
ROBERT KARETSKY,                                      :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is a partial motion to dismiss plaintiff’s

amended complaint filed by Defendants Lehigh Valley Health Network, Inc.,

Lehigh Valley Hospital – Schuylkill, and Robert Karetsky. The parties have

briefed the pending motion and it is ripe for disposition.

Background

       This employment discrimination case arises from events that occurred

while the plaintiff worked at Lehigh Valley Hospital in Pottsville, Pennsylvania.

Plaintiff Correen Spece worked as a Pharmacy Technician for Defendant Lehigh

Valley Health Network, Inc., since 2001. (Doc. 13, Am. Compl. ¶ 12). At all

relevant times, Defendant Robert Karetsky supervised the plaintiff during her

employment. (Id. ¶ 15).
         Plaintiff suffers from migraines, anxiety disorder, depression, gastro paresis

meniscus tears, and degenerative disc disease. (Id. ¶ 17). She takes several

prescription medications to treat her medical issues. (Id. ¶ 28). The defendants

were aware of the plaintiff’s medication usage and serious health problems, and

erroneously concluded that the plaintiff suffered from a drug addiction. (Id. ¶ 22).

         Plaintiff’s husband, Michael Spece, also suffers from disabilities. (Id. ¶ 24).

He suffers from perineal nerve damage, degenerative back disease, and back

surgery failure syndrome. (Id.) Throughout plaintiff’s employment, plaintiff took

leave from work to provide care for her husband. (Id. ¶ 26). In December of

2016, the plaintiff applied for and was granted protected leave to care for her

husband pursuant to the Family and Medical Leave Act (hereinafter “FMLA”). (Id.

¶ 36).

         In the months that followed, the plaintiff had several absences and late

arrivals to work due to complications from her personal medical issues. (Id. ¶ 38).

On numerous occasions, she requested FMLA leave for her own disabilities. (Id.

¶ 40). The defendants told her, however, that she was only permitted to have

one FMLA certification per year, and that because she had FMLA leave in place

for her husband, she could not also have FMLA leave approved for her own

disabilities. (Id. ¶ 41). Thus, the plaintiff never applied for FMLA leave for herself.

(Id. ¶ 43). By March of 2017, the defendants had required the plaintiff to undergo

                                             2
several non-random drug tests. (Id. ¶ 90). She was forbidden from handling

intravenous drugs, harassed, and the defendants changed her work shift. (Id. ¶¶

33, 140).

       On March 29, 2017, the defendants suspended the plaintiff from work for

allegedly filling her personal prescriptions at the hospital without making

immediate payment. (Id. ¶ 55). The plaintiff contends that her actions were

consistent with the defendants’ policy and practice, and that she and several

other employees had been filling prescriptions and paying for them at a later date

for several years. (Id. ¶ 51). Nevertheless, the defendants terminated the

plaintiff’s employment on April 7, 2017. (Id. ¶ 52). The plaintiff had again

requested FMLA leave for her disabilities one week prior to her termination. (Id. ¶

42).

       Based on the foregoing facts, the plaintiff filed a ten-count amended

complaint on November 8, 2018, alleging violations of Section 504 of the

Rehabilitation Act of 1973; violations of the Americans with Disabilities Act of

1990; violations of the Pennsylvania Human Relations Act; and violations of the

FMLA. (Doc. 13). On November 21, 2018, the defendants filed the instant

motion to dismiss Counts II and VI, plaintiff’s association discrimination claims,

as well as Counts IX and X, plaintiff’s FMLA claims.




                                         3
Jurisdiction

      Because this case alleges a violation of the Americans with Disabilities Act

of 1990, (hereinafter “ADA”), 42 U.S.C. § 12101 et seq., the court has jurisdiction

pursuant to 28 U.S.C. § 1331. (“The district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United

States.”). The court has supplemental jurisdiction over plaintiff's state-law claims

pursuant to 28 U.S.C. § 1367(a). (“In any civil action of which the district courts

have original jurisdiction, the district courts shall have supplemental jurisdiction

over all other claims that are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.”).

Legal Standard

      The defendants filed their motion to dismiss plaintiff's complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). The court tests the sufficiency of the

complaint's allegations when considering a Rule 12(b)(6) motion. All well-

pleaded allegations of the complaint must be viewed as true and in the light most

favorable to the non-movant to determine whether, “ ‘under any reasonable

reading of the pleadings, the plaintiff may be entitled to relief.’ “ Colburn v. Upper

Darby Twp., 838 F.2d 663, 665–66 (3d Cir. 1988) (quoting Estate of Bailey by

Oare v. Cnty. of York, 768 F.2d 503, 506 (3d Cir. 1985)). The plaintiff must

                                           4
describe “ ‘enough facts to raise a reasonable expectation that discovery will

reveal evidence of’ [each] necessary element” of the claims alleged in the

complaint. Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). Moreover, the

plaintiff must allege facts that “justify moving the case beyond the pleadings to

the next stage of litigation.” Id. at 234–35. In evaluating the sufficiency of a

complaint the court may also consider “matters of public record, orders, exhibits

attached to the complaint and items appearing in the record of the case.” Oshiver

v. Levin, Fishbein, Sedran & Berman, 38 F.3d 1380, 1384 n. 2 (3d Cir. 1994)

(citations omitted). The court does not have to accept legal conclusions or

unwarranted factual inferences. See Curay–Cramer v. Ursuline Acad. of

Wilmington, Del., Inc., 450 F.3d 130, 133 (3d Cir. 2006) (citing Morse v. Lower

Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997)).

      The federal rules require only that plaintiff provide “a short and plain

statement of the claim establishing that the pleader is entitled to relief,” a

standard which “does not require detailed factual allegations,” but a plaintiff must

make “a showing, rather than a blanket assertion, of entitlement to relief that

rises above the speculative level.” McTernan v. N.Y.C., 564 F.3d 636, 646 (3d

Cir. 2009) (citations and internal quotations and quotation marks omitted).




                                           5
Discussion

      The defendants move to partially dismiss the plaintiff’s amended complaint.

Specifically, the defendants move to dismiss Counts II and VI, plaintiff’s

“association discrimination claims,” as well as Counts II and VI, plaintiff’s claims

arising under the FMLA. For the following reasons, we will deny the defendants’

motion.


      I.    Counts II and VI - Association Discrimination Claims


      Count II of the plaintiff’s amended complaint raises an association

discrimination claim pursuant to the Rehabilitation Act of 1973. Count VI raises

an association discrimination claim pursuant to the ADA. When a plaintiff sues

under both the Rehabilitation Act and the ADA, due to their close similarity of

language and purpose, courts may “address both claims in the same breath.”

See Berardelli v. Allied Services Institute of Rehab. Medicine, 900 F.3d 104, 117

(3d Cir. 2018) (quoting Chambers ex rel. Chambers v. Sch. Dist. Of Phila. Bd. Of

Educ., 587 F.3d 176, 189 (3d Cir. 2009)). Because the scope of protection

afforded under both statutes is materially the same, we will analyze Count II and

Count VI under an ADA statutory framework.

      The ADA prohibits employers from taking adverse employment actions

against employees because of their own disabilities, as well as employees

deemed protected “because of the known disability of an individual with whom
                                     6
the qualified individual is known to have a relationship or association.” 42 U.S.C.

§ 12112 (b)(4). This type of discrimination has been referred to as “association”

discrimination. See Erdman v. Nationwide Ins. Co., 582 F.3d 500, 510 (3d Cir.

2009). Here, the defendants move to dismiss plaintiff’s association

discrimination claims arguing that the plaintiff has failed to plead any facts that

could give rise to an inference that her husband’s disability was a factor with

respect to any adverse employment action by the defendants.

      To establish a prima facie case of association discrimination, a plaintiff

must prove the following: “(1) the plaintiff was “qualified” for the job at the time of

the adverse employment action; (2) the plaintiff was subjected to adverse

employment action; (3) the plaintiff was known by [her] employer at the time to

have a relative or associate with a disability; (4) the adverse employment action

occurred under circumstances raising a reasonable inference that the disability of

the relative or associate was a determining factor in the employer's decision.”

Erdman v. Nationwide Ins. Co., 621 F. Supp. 2d 230, 234 (M.D. Pa. 2007), aff’d,

582 F.3d 500 (3d Cir. 2009).

      The plaintiff contends that her amended complaint alleges more than

enough facts to raise a reasonable expectation that discovery will reveal

evidence of each necessary element mentioned above. We agree. The

plaintiff’s amended complaint alleges that the defendants were aware that the

                                           7
plaintiff’s husband was an individual with a disability. (Doc. 13, Am. Compl. ¶ 25).

Throughout her employment, the plaintiff provided care for her disabled husband

and took leave from work to provide that care. (Id. ¶ 26). Then, in December of

2016, the plaintiff applied for and received FMLA protected leave to care for him.

(Id. ¶ 36). While she was approved for this leave, the plaintiff was instructed that

she could not apply for additional leave for her own serious medical conditions

because she had already taken leave for her husband’s disability. (Id. ¶ 41). The

plaintiff further alleges that the defendants restricted and changed her job duties

and ultimately terminated her employment because they believed that her

husband’s disabilities would cause them inconvenience by distracting the plaintiff

from doing her work. (Id. ¶ 27).

      In light of the abovementioned analysis, we find that the plaintiff has

adequately pled her association discrimination claims in Counts II and VI. The

defendants’ motion to dismiss these claims will be denied.

      II.   Counts IX and X – FMLA Claims

      Also in her amended complaint, plaintiff brings both interference and

retaliation claims pursuant to the FMLA. The FMLA contains two distinct

provisions prohibiting employers from: (1) interfering with an employee’s exercise

of her right to take reasonable leave for medical reasons; and (2) discriminating

or retaliating against an employee who exercises this right. 29 U.S.C. § 2615(a);

                                         8
see also Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F. 3d 294, 301 (3d Cir.

2012); Callison v. City of Phila., 430 F.3d 117, 119 (3d Cir. 2005).

      The defendants first argue that plaintiff’s FMLA interference claim in Count

IX is identical to her FMLA retaliation claim in Count X and should therefore be

dismissed as moot. We disagree. Where a plaintiff presents both an

interference claim and a retaliation claim on the basis that a defendant took

adverse employment action against her because she requested FMLA leave, we

analyze those claims as a single FMLA retaliation claim. See Conoshenti v. Pub.

Serv. Elec. & Gas Co., 364 F.3d 135, 147 (3d Cir. 2004) (plaintiff claimed that his

FMLA leave was used by the employer as a negative factor in the decision to

discharge him, thus the court characterized the claim as a retaliation claim rather

than an interference claim).

      Here, however, the plaintiff has clearly pled two distinct claims. First, under

Count IX, the plaintiff claims that when she attempted to apply for FMLA leave for

her own disabilities, the defendants misled her into believing that she couldn’t do

so. Specifically, the defendants told the plaintiff that she was only permitted to

have one FMLA certification per year, and because she had FMLA leave in place

for her husband, she could not take FMLA leave for her own disabilities. (Doc.

13, Am. Compl. ¶¶ 130-34). Thus, the plaintiff never formally applied for FMLA

leave for her disabilities. (Id.) This constitutes plaintiff’s FMLA interference claim.

                                           9
Under Count X, on the other hand, the plaintiff alleges that the defendants took

adverse employment actions against her, like changing her work shift and

subjecting her to non-random drug tests, because she used FMLA leave to care

for her husband. (Id. ¶ 140). Also under this claim, the plaintiff alleges that the

defendants terminated her employment because she requested FMLA leave for

her own disability. (Id. ¶ 143). These allegations make up plaintiff’s FMLA

retaliation claim. These are two separate claims, and we will therefore analyze

them as such.

      A. FMLA Interference

      As noted above, the defendants move to dismiss plaintiff’s FMLA

interference claim. To assert a claim for FMLA interference, the plaintiff must

establish: “(1) [s]he was an eligible employee under the FMLA; (2) the

defendants were an employer subject to the FMLA’s requirements; (3) [s]he was

entitled to FMLA leave; (4) [s]he provided notice to the defendants of h[er]

intention to take FMLA leave; and (5) [s]he was denied benefits to which [s]he

was entitled under the FMLA.” Ross v. Gilhuly, 755 F.3d 185, 191-92 (3d Cir.

2014) (citations omitted).

      The defendants appear to contest the notice element, arguing that the

plaintiff has failed to plead enough facts regarding her requests for FMLA

protected-leave. We disagree. The plaintiff has alleged that due to her

                                         10
disabilities, the plaintiff had occasional absences and late arrivals at work. (Doc.

13, Am. Compl. ¶ 38). On numerous occasions, the plaintiff requested that the

defendants provide her FMLA leave for her condition. (Id. ¶¶ 127-29). At this

point, the defendants told the plaintiff that she was only permitted to have one

FMLA certification per year, and that because she had FMLA leave in place for

her husband, she could not have FMLA leave for her own condition. (Id. ¶ 41).

The plaintiff continued to request FMLA protected leave up to one week before

her termination. (Id. ¶ 42). We find that these facts sufficiently assert, at this

stage, that the plaintiff provided notice to the defendants of her intention to take

FMLA leave.

      Additionally, the defendants contend that plaintiff’s pleading does not

demonstrate that she suffered prejudice due to the alleged interference, which

they argue is fatal to her claim. It is well-settled in the Third Circuit that a plaintiff

may only “show an interference with his right to leave under the FMLA, within the

meaning of 29 U.S.C. § 2615(a)(1), if [s]he is able to establish that this failure to

advise [of her rights under the FMLA] rendered h[er] unable to exercise that right

in a meaningful way, thereby causing injury.” Conoshenti, 364 F.3d at 143. Here,

the plaintiff alleges that she did not apply for FMLA leave for her disabilities

because she was misled to believe that she was not able to do so due to her




                                            11
prior application for her husband. Accepting the plaintiff’s allegations as true for

the purposes of this motion, we find this to be a sufficient pleading of prejudice.

      As such, we will deny the defendants’ motion to dismiss Count IX, plaintiff’s

FMLA interference claim.


      B. FMLA Retaliation

      Finally, the defendants move to dismiss Count X, plaintiff’s FMLA retaliation

claim. To properly present an FMLA retaliation claim, the plaintiff must assert

that: (1) she engaged in a protected activity under the FMLA; (2) she

experienced an adverse employment action following the protected activity; and

(3) a causal link exists between the protected activity and the adverse

employment action. Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir.

1997). The plaintiff alleges that she engaged in two forms of protected conduct:

(1) taking FMLA leave to care for her husband in 2016 and (2) requesting leave

for her own disabilities. The defendants contend that the plaintiff has failed to

show a causal nexus between either.

      To demonstrate a causal connection, a plaintiff generally must establish

either (1) an unusually suggestive temporal proximity between the protected

activity and the allegedly retaliatory action, or (2) a pattern of antagonism

following the protected conduct. See Budhun v. Reading Hosp. & Med. Ctr., 765

F.3d 245, 258 (3d Cir. 2014); Kachmar v. SunGard Data Systems, Inc., 109 F.3d
                                      12
173, 177 (3d Cir. 1997); see also Daniels v. Sch. Dist. of Phila., 776 F.3d 181,

196 (3d Cir. 2015) (noting that causation may be established by suggestive

timing or other circumstantial evidence that supports the inference of retaliation).

“Whether a causal link exists ‘must be considered with a careful eye to the

specific facts and circumstances encountered.’ ” Id. (quoting Farrell v. Planters

Lifesavers Co., 206 F.3d 271, 279 n.5 (3d Cir. 2000)). The Third Circuit has also

emphasized that:

    [I]t is causation, not temporal proximity itself, that is an element of
    plaintiff’s prima facie case, and temporal proximity merely provides an
    evidentiary basis from which an inference can be drawn.... When
    there may be valid reasons why the adverse employment action was
    not taken immediately, the absence of immediacy between the cause
    and effect does not disprove causation.
Kachmar, 109 F.3d at 178.

      Regarding temporal proximity, the Third Circuit has held that an adverse

employment action occurring within ten days from the date of the protected

action is unusually suggestive. See, e.g., Shellenberger v. Summit Bancorp, Inc.,

318 F.3d 183, 189 (3d Cir. 2003) (ten days viewed as unusually suggestive);

Lichtenstein, 691 F.3d at 307 (determining that termination less than a week after

the plaintiff invoked her right to FMLA leave established causation).

      We first look at whether the plaintiff has demonstrated a causal connection

between her December 2016 request for FMLA leave to care for her husband

and the adverse employment actions from which she suffered. The plaintiff
                                     13
contends that beginning in March 2017, the defendants denied her FMLA leave

for her own serious medical conditions, subjected her to non-random drug tests,

changed her work shift, harassed her, and terminated her employment. (Doc. 13,

Am. Compl. ¶ 140). While we agree with the defendants that the pleadings do

not establish unusually suggestive temporal activity, we do find that these

allegations demonstrate a pattern of antagonism following her request for

protected leave.

      Next, we look at whether the plaintiff has demonstrated a causal

connection between her requests to take FMLA leave for her own disabilities and

her termination in April of 2017. On numerous occasions, the dates of which are

unspecified, the plaintiff requested that the defendants provide her FMLA leave

for her disabilities. (Id. ¶ 40). The amended complaint clearly alleges, however,

that the last time that the plaintiff made this request was one week before her

termination. (Id. ¶ 42). Thus, we find that here the plaintiff has successfully

demonstrated an unusually suggestive temporal proximity between the two

events.

      As such, we find that the plaintiff's amended complaint properly pleads a

causal link between the plaintiff’s involvement in protected activities and the

adverse employment actions she suffered from. The defendants’ motion to

dismiss plaintiff’s FMLA retaliation claim fails.

                                          14
Conclusion

     For the foregoing reasons, the defendants’ partial motion to dismiss

(Doc.15) will be denied. An appropriate order follows.



                                              BY THE COURT:

Date: March 14, 2019                          s/ James M. Munley______
                                              JUDGE JAMES M. MUNLEY
                                              United States District Judge




                                       15
